¶ 1 This matter came before the Court on its May 3, 2018, En Banc Conference. The Court considered the petition and the files herein. A majority of the Court voted in favor of the following result:
¶ 2 Now, therefore, it is hereby
¶ 3 ORDERED:
¶ 4 That the petition for review is denied. The Respondent's motion to strike is denied. The Petitioner's motion to supplement the record and motion to disqualify are denied. The Petitioner's motion to take judicial notice is granted.
For the Court
/s/ Fairhurst, C.J.